Name: Commission Delegated Regulation (EU) 2017/959 of 24 February 2017 on the classification of horizontal settlement and short-term water absorption performance for in situ formed loose fill cellulose (LFCI) thermal insulation products under EN 15101-1 pursuant to Regulation (EU) No 305/2011 of the European Parliament and of the Council (Text with EEA relevance. )
 Type: Delegated Regulation
 Subject Matter: building and public works;  technology and technical regulations;  consumption;  construction and town planning
 Date Published: nan

 8.6.2017 EN Official Journal of the European Union L 145/1 COMMISSION DELEGATED REGULATION (EU) 2017/959 of 24 February 2017 on the classification of horizontal settlement and short-term water absorption performance for in situ formed loose fill cellulose (LFCI) thermal insulation products under EN 15101-1 pursuant to Regulation (EU) No 305/2011 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 305/2011 of the European Parliament and of the Council of 9 March 2011 laying down harmonised conditions for the marketing of construction products and repealing Council Directive 89/106/EEC (1), and in particular Article 27(1) thereof, Whereas: (1) Where the Commission has not established classes of performance in relation to the essential characteristics of construction products, according to Article 27(2) of Regulation (EU) No 305/2011 they may be established by the European standardisation bodies, but only on the basis of a revised mandate. (2) The European product standard EN 15101-1 on in situ formed loose fill cellulose (LFCI) thermal insulation products contains classifications of performance concerning two of their essential characteristics, settlement for horizontal applications, lofts and floors, as well as short-term water absorption. These classifications represent a step forward for the consolidation of the internal market for the products in question. (3) For those new classifications, a revised mandate has not been issued. (4) New classification systems to be used for products covered by EN 15101-1 should therefore be established, HAS ADOPTED THIS REGULATION: Article 1 The performance of in situ formed loose fill cellulose (LFCI) thermal insulation products, in relation to their essential characteristics, settlement for horizontal applications, lofts and floors, as well as short-term water absorption, shall be classified in accordance with the classification systems set out in the Annex. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 February 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 88, 4.4.2011, p. 5. ANNEX Table 1 Classes for settlement for horizontal applications, lofts and floors Class SH 0 No measureable settlement (  ¤ 1 %) SH 5  ¤ 5 % SH 10  ¤ 10 % SH 15  ¤ 15 % SH 20  ¤ 20 % SH 25  ¤ 25 % SH 30 > 25 % Table 2 Classes of short-term water absorption Class WS 1  ¤ 1,0 kg/m2 WS 2  ¤ 2,0 kg/m2 WS 3 > 2,0 kg/m2